Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed 2/14/2020 are pending in which claims 1 and 11 are in independent forms.    

Priority
Acknowledgment is made of applicant's claims benefit of continuation of application No. 14/726,133 and now PAT 10,599,630.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 2/18/2020, 2/18/2020, and 7/24/2020 have been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based Electronic Terminal Disclaimer may be filled out completely online using web-screens. An Electronic Terminal Disclaimer that meets all 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Patent No. 10,599,630. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 11 are anticipated by claims 1 and 10 of Patent No. 10,585,885.  See chart below. 

Cross-reference claims table:
Instant Application (16/790,961) 
Patent No. 10,599,630
1. A method comprising: 
a database instance generating first one or more change records corresponding to a database transaction modifying a database, 
said first one or more change records describing changes to one or more data blocks; 
said database instance entering one or more buffer entries comprising the first one or more change records into a persistent change log buffer that is allocated in byte- addressable non-volatile memory; 
committing said database transaction before writing said first 


one or more change records to a change record log file; 

recovering the database, wherein recovering the database includes scanning the persistent change log buffer to detect that second one or more change records have not been written in the persistent change log buffer to a change record log file, said second one or more change records including said first one or more change records. 

 



2. The method of claim 1, wherein the persistent change log buffer is allocated in a non- volatile memory of a computing node that is remote from a node executing a database instance that is executing the database transaction.  
3. The method of claim 2, further including persistently storing a current write progress marker, wherein all buffer entries in the persistent change log buffer that are below the 
4. The method of Claim 3, further comprising: determining an upper boundary based on a position of the current write progress marker within the persistent change log buffer and a size of the persistent change log buffer; wherein no buffer entry is entered into the persistent change log buffer above the upper boundary.  
5. The method of Claim 4, further comprising, when the upper boundary indicates that no space is available in the persistent change log buffer, delaying entry of the one or more buffer entries until the current write process marker is moved forward.  
6. The method of Claim 1, further comprising: performing a deferred write operation on one or more particular buffer entries in the persistent change log buffer, wherein the deferred write operation comprises writing third one or more change records that correspond to the one or more particular buffer entries to a change record log file and clearing the one or more particular buffer entries from the persistent change log buffer; wherein the deferred write operation is not synchronized with execution of commit operations.  
7. The method of Claim 1, further comprising: performing a deferred write operation on one or more particular buffer entries in the persistent change log buffer, wherein the deferred write operation comprises writing, to a virtual change log file, change record metadata indicating one or -22- ORA150044-US-CNT-1Attorney Docket No. 50277-5636 more locations of the one or more particular buffer entries within the persistent change log buffer; wherein the deferred write operation is not synchronized with execution of commit operations.  
8. The method of Claim 1, wherein the first one or more change records are generated by a first process executing the database transaction; wherein the first process is assigned a first address space within the persistent change log buffer; wherein the one or more buffer entries are entered in the first address space of the persistent change log buffer.  
9. The method of Claim 8, further comprising: assigning a second address space within the persistent change log buffer to a second process executing a second transaction; wherein the second process enters one or more second buffer entries into the second address space of the persistent change log buffer; wherein the first process uses the first address space and the second process uses the second address space concurrently without serialization between the first process and the second process.  
10. The method of Claim 1, further comprising: writing the second one or more change records to the change record log file; and clearing the second one or more change records from the persistent change log buffer.  
11. One or more non-transitory storage media storing sequences of instructions that, when executed by one or more computing devices, cause: a database instance generating first one or more change records corresponding to a database transaction modifying a database, said first one or more change records describing changes to one or more data blocks; said database instance entering one or more buffer entries comprising the first one or more change records into a persistent change log buffer that is allocated in byte- addressable non-volatile memory; committing said database transaction before writing said first one or more change records to a change record log file; recovering the database, wherein recovering the database includes scanning the persistent change log buffer to detect that second one or more change records have not been written in the persistent change log buffer to a change record log file, said second one or more change records including said first one or more change records.  
12. The one or more non-transitory storage media of claim 11, wherein the sequences of instructions include instructions that, when executed by one or more computing devices, cause the persistent change log buffer to be allocated in a non-volatile memory of a computing node that is remote from a node executing a database instance that is executing the database transaction.  
13. The one or more non-transitory storage media of claim 12, wherein the sequences of instructions include instructions that, when executed by one or more computing devices, cause persistently storing a current write progress marker, wherein all buffer entries in the persistent -24- ORA150044-US-CNT-1Attorney Docket No. 50277-5636 change log buffer that are below the current write progress marker have been written to a change record log file.  
14. The one or more non-transitory storage media of Claim 13, wherein the sequences of instructions include instructions that, when executed by one or more computing devices, cause: determining an upper boundary based on a position of the current write progress marker within the persistent change log buffer and a size of the persistent change log buffer; wherein no buffer entry is entered into the persistent change log buffer above the upper boundary.  
15. The one or more non-transitory storage media of Claim 14, wherein the sequences of instructions include instructions that, when executed by one or more computing devices, cause, when the upper boundary indicates that no space is available in the persistent change log buffer, delaying entry of the one or more buffer entries until the current write process marker is moved forward.  
16. The one or more non-transitory storage media of Claim 11, wherein the sequences of instructions include instructions that, when executed by one or more computing devices, cause performing a deferred write operation on one or more particular buffer entries in the persistent change log buffer, wherein the deferred write operation comprises writing third one or more change records that correspond to the one or more particular buffer entries to a change record log file and clearing the one or more particular buffer entries from the persistent change log buffer;  -25- ORA150044-US-CNT-1Attorney Docket No. 50277-5636 wherein the deferred write operation is not synchronized with execution of commit operations.  
17. The one or more non-transitory storage media of Claim 11, wherein the sequences of instructions include instructions that, when executed by one or more computing devices, cause: performing a deferred write operation on one or more particular buffer entries in the persistent change log buffer, wherein the deferred write operation comprises writing, to a virtual change log file, change record metadata indicating one or more locations of the one or more particular buffer entries within the persistent change log buffer; wherein the deferred write operation is not synchronized with execution of commit operations.  
18. The one or more non-transitory storage media of Claim 11, wherein the sequences of instructions include instructions that, when executed by one or more computing devices, cause: the first one or more change records to be generated by a first process executing the database transaction; the first process to be assigned a first address space within the persistent change log buffer; the one or more buffer entries to be entered in the first address space of the persistent change log buffer.  
19. The one or more non-transitory storage media of Claim 18, wherein the sequences of instructions include instructions that, when executed by one or more computing devices, cause:  -26- ORA150044-US-CNT-1Attorney Docket No. 50277-5636 assigning a second address space within the persistent change log buffer to a second process executing a second transaction; wherein the second process enters one or more second buffer entries into the second address space of the persistent change log buffer; wherein the first process uses the first address space and the second process uses the second address space concurrently without serialization between the first process and the second process.  
20. The one or more non-transitory storage media of Claim 11, wherein the sequences of instructions include instructions that, when executed by one or more computing devices, cause: writing the second one or more change records to the change record log file; and clearing the second one or more change records from the persistent change log buffer.


1. A method comprising: 
generating one or more change records corresponding to a database transaction, 

said one or more change records describing changes to one or more data blocks; 
entering one or more buffer entries comprising the one or more change records into a persistent change log buffer that is allocated in byte-addressable non-volatile memory; 

persistently storing a current write progress marker, wherein all buffer entries in the persistent change log buffer that are below the current write progress marker have been written to one or more change record log files; 

performing a commit operation by at least: 
generating a commit change record corresponding to the database transaction; 
entering a commit buffer entry comprising the commit change record into the persistent change log buffer; and returning, by the commit operation, without waiting for the commit change record to be recorded in a change record log file; after performing said commit operation, writing through a block input/output interface said commit change record to said change record log file; and wherein the method is performed by one or more computing devices. 
    2. The method of claim 1, wherein the persistent change log buffer is allocated in a non-volatile memory of a computing node that is remote from a node executing a database instance that is executing the database transaction. 
  




  3. The method of claim 1, further comprising: determining an upper boundary based on a position of the current write progress marker within the persistent change log buffer and a size of the persistent change log buffer; wherein no buffer entry is entered into the persistent change log buffer above the upper boundary. 
    4. The method of claim 3, further comprising, when the upper boundary indicates that no space is available in the persistent change log buffer, delaying entry of the one or more buffer entries until the current write process marker is moved forward. 
    5. The method of claim 1, further comprising: performing a deferred write operation on one or more entered buffer entries in the persistent change log buffer, wherein the deferred write operation comprises writing one or more change records, corresponding to the one or more entered buffer entries, to the change record log file and clearing the one or more entered buffer entries from the persistent change log buffer; wherein the deferred write operation is not synchronized with execution of commit operations. 
    6. The method of claim 1, further comprising: performing a deferred write operation on one or more entered buffer entries in the persistent change log buffer, wherein the deferred write operation comprises writing, to a virtual change log file, change record metadata indicating one or more locations of the one or more entered change records within the persistent change log buffer; wherein the deferred write operation is not synchronized with execution of commit operations. 
    7. The method of claim 1, wherein the one or more change records are generated by a first process executing the database transaction; wherein the first process is assigned a first address space within the persistent change log buffer; wherein the one or more buffer entries and the commit buffer entry are entered in the first address space of the persistent change log buffer. 
    8. The method of claim 7, further comprising: assigning a second address space within the persistent change log buffer to a second process executing a second transaction; wherein the second process enters one or more second log buffer entries into the second address space of the persistent change log buffer; wherein the first process uses the first address space and the second process uses the second address space concurrently without serialization between the first process and the second process. 
    9. The method of claim 1, further comprising: detecting a failure of a database instance generating and entering change records into the persistent change log buffer; scanning, by a recovery process, the persistent change log buffer to detect unwritten change records in the persistent change log buffer that were generated by the database instance; writing the unwritten change records to the change record log file; clearing the unwritten change records from the persistent change log buffer. 
    10. One or more non-transitory storage media storing sequences of instructions that, when executed by one or more computing devices, cause: generating one or more change records corresponding to a database transaction, said one or more change records describing changes to one or more data blocks; entering one or more buffer entries comprising the one or more change records into a persistent change log buffer that is allocated in byte-addressable non-volatile memory; persistently storing a current write progress marker, wherein all buffer entries in the persistent change log buffer that are below the current write progress marker have been written to one or more change record log files; performing a commit operation by at least: generating a commit change record corresponding to the database transaction; entering a commit buffer entry comprising the commit change record into the persistent change log buffer; and returning, by the commit operation, without waiting for the commit change record to be recorded in a change record log file; and after performing said commit operation, writing through a block input/output interface said commit change record to said change record log file. 
    11. The non-transitory storage media of claim 10, wherein the persistent change log buffer is allocated in a non-volatile memory of a computing node that is remote from a node executing a database instance that is executing the database transaction. 
    12. The non-transitory storage media of claim 10, wherein the sequences of instructions include instructions that, when executed by the one or more computing devices, cause: determining an upper boundary based on a position of the current write progress marker within the persistent change log buffer and a size of the persistent change log buffer; wherein no buffer entry is entered into the persistent change log buffer above the upper boundary. 
    13. The non-transitory storage media of claim 12, wherein the sequences of instructions include instructions that, executed by the one or more computing devices, cause: when the upper boundary indicates that no space is available in the persistent change log buffer, delaying entry of the one or more buffer entries until the current write process marker is moved forward. 
    14. The non-transitory storage media of claim 10, wherein the sequences of instructions include instructions that, when executed by the one or more computing devices, cause: performing a deferred write operation on one or more entered buffer entries in the persistent change log buffer, wherein the deferred write operation comprises writing one or more change records, corresponding to the one or more entered buffer entries, to the change record log file and clearing the one or more entered buffer entries from the persistent change log buffer; wherein the deferred write operation is not synchronized with execution of commit operations. 
    15. The non-transitory storage media of claim 10, wherein the sequences of instructions include instructions that, when executed by the one or more computing devices, cause: performing a deferred write operation on one or more entered buffer entries in the persistent change log buffer, wherein the deferred write operation comprises writing, to a virtual change log file, change record metadata indicating one or more locations of the one or more entered change records within the persistent change log buffer; wherein the deferred write operation is not synchronized with execution of commit operations. 
    16. The non-transitory storage media of claim 10, wherein generating the one or more change records comprises generating the one or more change records by a first process executing the database transaction; wherein the sequences of instructions include instructions that, when executed by the one or more computing devices, further cause performance of assigning the first process a first address space within the persistent change log buffer; wherein entering the one or more buffer entries comprises entering the one or more buffer entries in the first address space of the persistent change log buffer; wherein entering the commit buffer entry comprises entering the commit buffer entry in the first address space of the persistent change log buffer. 
    17. The non-transitory storage media of claim 16, wherein the sequences of instructions include instructions that, when executed by the one or more computing devices, cause: assigning a second address space within the persistent change log buffer to a second process executing a second transaction; wherein the second process enters one or more second log buffer entries into the second address space of the persistent change log buffer; wherein the first process uses the first address space and the second process uses the second address space concurrently without serialization between the first process and the second process. 
    18. The non-transitory storage media of claim 10, wherein the sequences of instructions include instructions that, when executed by the one or more computing devices, cause: detecting a failure of a database instance generating and entering change records into the persistent change log buffer; scanning, by a recovery process, the persistent change log buffer to detect unwritten change records in the persistent change log buffer that are generated by the database instance; writing the unwritten change records to the change record log file; clearing the unwritten change records from the persistent change log buffer.



“A later application claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 10-12, 16, and 20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hopeman et al. United States Patent Publication No. 2003/0204534.
As per claims 1 and 11:
Hopeman et al. teach a method comprising:
a database instance generating first one or more change records corresponding to a database transaction modifying a database, said first one or more change records describing changes to one or more data blocks (Par. 21-22:  The database instance which is the processes of executing transaction (Par. 21) would copy (generate) the transaction that is change to data block that is loaded into a buffer store the changed block in the database); 
said database instance entering one or more buffer entries comprising the first one or more change records into a persistent change log buffer that is allocated in byte-addressable non-volatile memory (Par. 23, 46, and 84: ((The database instance which is the processes of executing transaction (Par. 21) and the redo log buffer holds all update information which is recently performed by the transactions (Par. 23)) and (All the changes would be flashed to persistent storage before commit (Par. 46)) and (All temporary change of transaction would be copy in the private dynamic memory (Non-volatile memory (Par. 84))); 
committing said database transaction before writing said first one or more change records to a change record log file(Par. 23: (The redo log files which contain all committed as well as any uncommitted changes that would be used for rolling back the changed transaction into database during recovery process); 
recovering the database (Par. 26: The recovery database which is called rolling back the transaction at the time of crash), 
wherein recovering the database includes scanning the persistent change log buffer to detect that second one or more change records have not been written in the persistent change log buffer to a change record log file (Par. 10:  The database instance which will be performed after the instance failure to restore a database to the transaction consistent state it possessed just prior to the instance failure. In a transaction consistent state, a database reflects all the changes made by transactions which are committed and none of the changes made by transactions which are not committed and all are in persistent storage);
said second one or more change records including said first one or more change records (Par. 79).  


Hopeman et al. teach a method, 
wherein the persistent change log buffer is allocated in a non-volatile memory of a computing node that is remote from a node executing a database instance that is executing the database transaction(See Hopeman et al. Par. 46, 23, and 86:((The persistent storage (Par. 46)) , (For log buffer (Par. 23)), and  (For remote computer processor node (Par. 86))).

As per claims 6 and 16:
Hopeman et al. teach a method further comprising:
performing a deferred write operation on one or more particular buffer entries in the persistent change log buffer, wherein the deferred write operation comprises writing third one or more change records that correspond to the one or more particular buffer entries to a change record log file and clearing the one or more particular buffer entries from the persistent change log buffer (See Hopeman et al. 23, 46, and 74);
wherein the deferred write operation is not synchronized with execution of commit operations (See Hopeman et al. Par. 74-75).

As per claims 10 and 20:
Hopeman et al. teach a method further comprising:
writing the second one or more change records to the change record log file (Par 22-23); and
clearing the second one or more change records from the persistent change log buffer (Par 18 and 46).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Hopeman et al. United States Patent Publication No. 2003/0204534 as applied to claims 1-2, 6, 10-12, 16, and 20 in view of Starks et al. United States Patent No. 8,725,782.

As per claims 7 and 17: 
Hopeman et al. teach a method further comprising:
performing a deferred write operation on one or more particular buffer entries in the persistent change log buffer (See Hopeman et al. 23, 46, and 74), 
wherein the deferred write operation is not synchronized with execution of commit operations (See Hopeman et al. Par. 74-75). 

wherein the deferred write operation comprises writing, to a virtual change log file, change record metadata indicating one or more locations of the one or more particular buffer entries within the persistent change log buffer(See Starks et al. Col. 9 lines 5-30: in response to a flush virtual disk parser configured to apply log entry to virtual disk file also, virtual disk parser generates logs and updates virtual disk file and writing a log entry describing a change to the metadata can be equivalent to writing the change to virtual disk file).
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in Hopeman et al. to have the write operation comprises writing, to a virtual change log file, change record metadata indicating one or more locations of the one or more entered change records within the persistent change log buffer.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Hopeman et al. and Starks et al. before him/her, to modify the method of Hopeman et al. to include the write operation comprises writing, to a virtual change log file, change record metadata indicating one or more locations of the one or more entered change records within the persistent change log buffer of Starks et al., since it is suggested by Starks et al. such that, the method of virtual disk storage techniques provide a mechanism that allows writing a log entry describing a change to the metadata be writing the change to virtual disk file(See Starks et al. Col. 9 lines 5-30).

Claims 8-9 and 18-19  are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Hopeman et al. United States Patent Publication No. 2003/0204534 as applied to claims 1-2, 6, 10-12, 16, and 20 in view of Huras et al. United States Patent Publication No. 2006/0020634.

As per claims 8 and 18:
Hopeman et al. teach a method, 
wherein the first one or more change records are generated by a first process executing the database transaction (See Hopeman et al. Par. 10);
persistent storage (See Hopeman et al. Par. 45-46) .
Hopeman et al. do not explicitly disclose for the first process is assigned a first address space within the change log buffer; wherein the one or more buffer entries and the commit buffer entry are entered in the first address space of the change log buffer.  However, Huras et al. teach a method,
wherein the first process is assigned a first address space within the persistent change log buffer (See Huras et al. Par. 11); -22- 
wherein the one or more buffer entries are entered in the first address space of the persistent change log buffer (See Huras et al. Par. 12). 
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in Hopeman et al. to have the first process is assigned a first address space within the persistent change log buffer; wherein the one or more buffer entries and the commit buffer entry are entered in the first address space of the persistent change log buffer.  This modification would have been obvious because a person first process is assigned a first address space within the persistent change log buffer; wherein the one or more buffer entries and the commit buffer entry are entered in the first address space of the persistent change log buffer of Huras et al., since it is suggested by Huras et al. such that, the method, system and program for recording changes made to a database provide a mechanism that allows recording changes to the database is a log that reduces contention created by database logging that means log contention is reduced by executing logic normally implemented under the main logic latch to be executed without latching. Timestamps may be generated for log records recorded using either of these approaches (See Huras et al. Par. 10).

As per claims 9 and 19:
Hopeman et al. as modified teach a method further comprising:
 assigning a second address space within the persistent change log buffer to a second process executing a second transaction(See Huras et al. Par. 13 and Hopeman et al. Par. 45-46 (for persistent storage));
wherein the second process enters one or more second buffer entries into the second address space of the persistent change log buffer (See Huras et al. Par. 12 and Hopeman et al. Par. 45-46 (for persistent storage));
wherein the first process uses the first address space and the second process uses the second address space concurrently without serialization between the first process and the second process (See Huras et al. Par. 11 and Hopeman et al. Par. 45-46 (for persistent storage)). 

Allowable Subject matter
	Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-5 and 14-15 are objected to because of their dependency to objected claims 3 and 13.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan United States Patent No. 8,429,134,
Cho et al. United States Patent No. 8,793,223,
Park et al. U.S. Patent Pub. No. 2019/0236081,
Kim et al. U.S. Patent Pub. No. 2019/0121657.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157